Exhibit 10.51

 



NOTE PURCHASE AGREEMENT

 

NOTE PURCHASE AGREEMENT dated as of April ___, 2015 (this “Agreement”) between
the EGS, LLC, a Delaware limited liability company (the “Purchaser”), and
Merriman Holdings, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, subject to the terms and conditions in this Agreement, the Purchaser is
purchasing the Note and the Warrants (each as defined herein), subject to the
terms and condition hereof.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                  Purchase of Secured Promissory Note and Common Stock
Purchase Warrants. On the terms and subject to the conditions contained in this
Agreement, the Purchaser hereby agrees to purchase from the Company, and the
Company hereby agrees to issue to Purchaser, for an aggregate purchase price of
$1,000,000, (i) a Secured Promissory Note in the original principal amount of
$1,000,000, in the form attached hereto as Exhibit A (the “Note”), and (ii) a
Common Stock Purchase Warrant to purchase 500,000 shares of common stock of the
Company, in the form attached hereto as Exhibit B (the “Warrants”, and together
with the Note, the “Securities”). The Company’s obligations under the Note shall
be secured by a pledge by the Company of all of the capital stock of Merriman
Capital, Inc., a California corporation, owned by it (which constitutes 99.998%
of the issued and outstanding common stock, par value $0.0001 per share, which
is the only class of its capital stock outstanding) pursuant to a stock pledge
agreement between the Company and the Purchaser in the form attached hereto as
Exhibit C. All other outstanding indebtedness of the Company shall be
subordinated to the prior payment in full of the Note, and any and all liens and
security interests securing any of such indebtedness shall be subordinated to
the liens and security interests securing the Note, pursuant to an intercreditor
agreement among the holders of such other indebtedness, the Purchaser and the
Company in the form attached hereto as Exhibit D.

 

The Purchaser shall be entitled to instruct the Company to issue the Warrants in
the name of the members of the Company, as designated by the Purchaser.

 

2.                  Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchaser as follows:

 

2.1                    Authority; Binding Agreements. The Company is duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The execution, delivery and performance of this Agreement by the
Company has been duly approved by all required parties and all other actions
required to authorize the offer and sale of the Securities have been duly taken.
The Company has the requisite power and authority to execute and deliver this
Agreement, and perform its obligations therein and consummate the transactions
contemplated hereby. When executed and delivered by the Company, this Agreement
will constitute the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity (regardless of whether such enforcement
is considered in a proceeding at law or at equity).

 



 

 

 

 

2.2                    No Governmental Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated hereby, except qualification (or taking such action as may be
necessary to secure an exemption from qualification, if available) of the offer
and sale of the Securities under applicable federal and state securities laws,
which filings and qualifications, if required, will be accomplished in a timely
manner.

 

3.                  Representations and Warranties of the Purchaser. The
Purchaser hereby represents and warrants to the Company as follows:

 

3.1                    Due Execution; Enforceability. The Purchaser has duly
executed and delivered this Agreement and this Agreement constitutes the valid
and legally binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and subject to general principles
of equity (regardless of whether such enforcement is considered in a proceeding
at law or at equity).

 

3.2                    Financial Status. The Purchaser has such knowledge and
experience in financial and business matters as will enable the Purchaser to
evaluate the merits and risks of an investment in the Company, and the Purchaser
has the capacity to protect its own interests in connection with an investment
in the Securities.

 

3.3                    Investment Intent. The Purchaser is acquiring the
Securities for its own account as a principal, for investment purposes only, not
for any other person or entity and not for the purpose of resale or
distribution. Other than designating that the Warrants be issued in the name of
the members of the Purchaser individually, the Purchaser does not have any
present intention of selling, granting any participation in or otherwise
distributing any such Securities.

 





4.                  Board Observer Rights. So long as the Note remains
outstanding, the Company shall hold regular meetings of its board of directors
at least once per calendar quarter and the Purchaser shall be entitled to
designate one (1) observer to the board of directors of the Company, and any
committee thereof, which observer shall receive (at the same time and in the
same manner provided to the directors) notice of and copies of all materials
provided to directors in connection with, and shall be entitled to attend, all
meetings of the board of directors of the Company, and any committee thereof.
Such observer shall also receive (at the same time and in the same manner
provided to the directors) notice of and copies of all materials provided to the
directors of the Company in connection with any actions to be taken by written
consent of the board of directors of the Company, and any committee thereof. The
Company shall reimburse Purchaser for all reasonable expenses (including all
travel, meal and lodging expenses) incurred by its board observer in connection
with attending any meetings described above.

 



 

 

 

 

5.                  Miscellaneous Provisions.

 

5.1                    Further Assurances. The Purchaser and the Company each
hereby covenant to execute and deliver, from time to time, such additional
documents and instruments and to perform such additional acts as may be
necessary or appropriate to effectuate, carry out, and perform all of the terms,
provisions, and conditions of this Agreement and the transactions contemplated
hereby, including any required regulatory approvals or any approvals by any
applicable governmental authority.

 

5.2                    Assignment. Except as expressly contemplated in Section 1
hereof, neither party shall have the right or the power to assign or delegate
any provision of this Agreement or any rights it may have in, to or under this
Agreement except with the prior written consent of the other party. Except as
provided in the preceding sentence, this Agreement shall be binding upon and
shall inure to the benefit of the parties’ respective successors, assigns,
executors and administrators.

 

5.3                    Interpretation; Counterparts. The headings contained in
this Agreement are for reference purposes only and do not define or limit the
provisions hereof. Section, party, recital, exhibit and preamble references are
to this Agreement unless otherwise stated. This Agreement may be executed by
facsimile and in separate counterparts, each of which shall be deemed an
original and both of which shall constitute one and the same document.

 

5.4                    Entire Agreement. This Agreement and any agreement
referred to herein or executed contemporaneously herewith, constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede all prior oral or written, and all contemporaneous oral,
agreements, representations, warranties, statements, promises and understandings
with respect to the subject matter hereof. This Agreement may be amended only in
a writing executed by the party to be bound thereby.

 

5.5                    No Implied Waivers. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

5.6                    Expenses. Except as otherwise specifically provided in
this Agreement, the parties to this Agreement shall bear their respective costs
and expenses incurred in connection with the preparation and execution of this
Agreement and the transactions contemplated hereby.

 

5.7                    Severability. If any provision of this Agreement or the
application thereof to any person or circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of that provision to other persons or circumstances is not affected thereby, and
that provision shall be enforced to the greatest extent permitted by law.

 

5.8                    GOVERNING LAW. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

 



 

 

 

5.9                    CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE STATE OR
UNITED STATES FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN
SUCH NEW YORK STATE COURT OR IN SUCH FEDERAL COURT. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH AN ACTION OR PROCEEDING.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH
PARTY AT ITS ADDRESS SPECIFIED IN THIS AGREEMENT (WHICH MAILING SHALL BE BY
CERTIFIED MAIL). EACH PARTY HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have hereby executed this Subscription Agreement
as of the day set forth above and in the acceptance set forth below.

 



 

MERRIMAN HOLDINGS, inc.

 

By:________________________

D. Jonathan Merriman

 

 

EGS, LLC

 

By:________________________

Managing Member

 

 

 

 

 

 

 

 

EXHIBIT A

 

FORM OF SECURED PROMISSORY NOTE

 

 

 

 

 

EXHIBIT B

 

FORM OF COMMON STOCK PURCHASE WARRANT

 

 

 

 

EXHIBIT C

 

FORM OF STOCK PLEDGE AGREEMENT

 

 

 

 

EXHIBIT D

 

FORM OF INTERCREDITOR AGREEMENT

 

 

 



 

 

 

 

 

